By the Court.

Stephens, J.,
delivering the opinion.
The whole proceeding in this case was wrong. The cause of action does not fall within the Act of 1856, allowing trust estates to be sued at law, and consequently could not be properly enforced under it.
The facts in this case are briefly these: Mr. Sarah Tompkins, while a widow, had certain property given to her for life, with remainder to her children. Being about to marry again, she settled her life-estate to her separate use, with remainder to her children, from whom, of course, it could not be taken or diverted, and over which she had no dispository power by deed or otherwise. Her second husband abandoned the country and has gone to parts unknown. She places a daughter of the second' marriage at the female college at Madison, to be educated. This, of course, is no trust debt, but the individual contract of Mrs. Tompkins, for which her life-estate in the property settled upon herself would be bound, and for which an action would be against her, her husband having abandoned the country; and by the verdict of jur3q the thing works out precisely in this way, and if it be true that “all is well that ends well,” why should the finding be disturbed ?
True, the judgment is not in conformity with the absolute verdict, neither is it in accordance with the Statute of 1856. It directs the life-estate to be sold yearly, until the debt is satisfied, instead of directing it to be sold in solido. But as *488the defendant is not hurt by this modification in her favor, she should not he allowed to take advantage of the error. The only doubt is, whether a satisfaction under this trustee proceeding would bar another action instituted against Mrs. Tompkins individually? We hold that it would.